Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *

Vv. * CRIM. NO. JKB-16-0363

GERALD THOMAS JOHNSON, ez ai., *
Defendants. *
x * * * * tk * te te * tk
MEMORANDUM AND ORDER
Before the Court are the Parties’ proposed additions and modifications to the questions that
will be asked during examination of the former jurors at the forthcoming Remmer hearing. (ECF
Nos. 989, 990.) Having considered the Parties’ briefing, the Court will modify the questions to
the extent discussed below. In its discussion, the Court will refer to the numbered points it
originally published to the Parties (ECF No. 983) as “Question [#].” It will address modifications
to the text of those Questions under headers for each individual question. To the extent the Parties
have proposed additional, independent questions, they will be referred to as “[Party’s] Proposed
Additional Question [#].” Proposed Additional Questions include both questions explicitly
requested by the Parties, and those the Court construes as reasonably requested by the Parties’
briefing. The Court will begin by addressing the Questions and Proposed Additional Questions to
be addressed to the Juror No. 4 who was excused on January 9, 2018 (“Juror No. 4”). The Court
will then turn to the Questions and Proposed Additional Questions for the remaining jurors and
alternates.
Attached to this Memorandum and Order are the final lists of initial questions to be posed to

the jurors. Nothing in this Order diminishes the Parties’ ability to propose additional, appropriate

1

 
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 2 of 18

follow-up questions at the Remmer hearing after the Court has posed these initial questions and
any follow-up questions the Court itself deems necessary to the Remmer inquiry. (See ECF No.

973 at 8.)

L..~—- Modifications to Questions For The Juror No. 4 Who Was Excused on January 9,
2018

Question 1. Between November 27, 2017, and January 9, 2018, until you were excused, you
served as a juror in the trial of United States v. Gerald Johnson, et al., Case No. JKB-16-0363.
Prior to November 27, you served as an alternate juror in the same matter. I was the judge who
presided during that trial. Do you remember your service as a juror in that case?

During the May 4, 2021 status hearing, counsel for Defendant McCants suggested that the
former jurors may be confused by the presence of attorneys at the Remmer hearing who had not
been present during the Defendants’ initial trial. The Court agreed that identifying the attorneys
present and their affiliations with the parties in the case will eliminate any potential confusion by
the former jurors as to the identities of the persons in the courtroom during the hearing. The Court
will also add additional language in Question 3 that establishes the role of the attorneys during the
hearing. Question 1 will now read:

Between November 27, 2017, and January 9, 2018, until you were excused, you
served as a juror in the trial of United States v. Gerald Johnson, et al., Case No.
JKB-16-0363. Prior to November 27, you served as an alternate juror in the same
matter. I was the judge who presided during that trial. Also here with us today are
attorneys who represent the parties in this case:

e AUSA Martinez and AUSA Hoffman, representing the Government;
e Mr. Enzinna and Mr, O’Toole, representing Mr. Johnson;

e Mr. Bussard, representing Mr. Jones; and

e Ms. Wicks and Mr. Nieto, representing Mr. McCants.

Do you remember your service as a juror in that case?

Question 2. Do you confirm that you were serving as Juror No. 4 on January 9, 2018?

No modifications are proposed by the parties.
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 3 of 18

Question 3. The trial lasted for many weeks. On January 9, 2018, while the trial was under
way, an event occurred which caused the trial to briefly pause. In the presence of at least some
of the rest of the jurors and alternates, you may have expressed concern that persons, perhaps
the defendants’ family members, might be taking pictures of the jurors as they passed through
the vestibule at the entrance to the courtroom and the jury room. A few minutes later, you were
interviewed by court staff about that event. You were later excused from further service on the
jury. Today, I have some questions for you about this matter.

“Question 3” is a background statement to provide context to Juror No. 4 as to the purpose
of the Remmer hearing. While Defendants “do not object to the Court making an introductory
statement” they argue that, as formulated, this statement may decontextualize the inquiry in two
key ways. (Def. Resp. at 2.) First, they state that “[a]t the time of the Photo Incident, the jurors in
this case had been subjected to weeks of ‘graphic’ and ‘gruesome’ evidence” and had raised
concerns with the Court about certain actions by Defendants, such as their passing of notes and
looking at the jury. Ud.) They contend that the Court’s omission of these details fails to fully
establish the context in which the events of January 9, 2018 took place. However, they do not
provide the Court with any specific language they believe should be included in Question 3 to
address these prior events.

Second, they take issue with the Court’s characterization of Juror No. 4’s reaction when he
believed that photos were being taken and his report to other jurors, arguing they are described as
“far more restrained and measured than they were.” (/d. at 3.) They suggest a modification of the
third sentence of Question 3 to more accurately portray Juror No. 4’s reaction. (/d.)

The Court agrees that it should expand this question to provide additional context to Juror
No. 4. However, highlighting the evidence introduced at trial may unduly muddy the Remmer
inquiry by implying that a juror’s reaction to evidence may be pertinent to a determination of bias.
See Fed. R. Evid. 611. Also, this evidence is less likely to have been forgotten by the jurors, given

both its nature and its centrality to the government’s case in chief. On balance, the Court finds
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 4 of 18

that asking the former jurors to consider the nature of the evidence adduced at trial is more likely
to bring confusion than clarity to the hearing. Jd (requiring courts to control the mode of
questioning in order to “make [] procedures effective for determining the truth”).

To Defendants’ second point, while the Court agrees that former Juror No. 4’s potential
description of the incident as “really serious” warrants mentioning, the only evidence of that
statement in the record is hearsay (and, arguably, hearsay within hearsay). See Jan. 9, 2018 Tr. at
154:24. Therefore, the Court finds it inappropriate to affirmatively ascribe these words to Juror
No. 4.

Last, and as noted above, the Court has incorporated additional language into Question 3
that establishes the role of the attorneys present at the hearing as a corollary to their introduction
in Question 1. Accordingly, Question 3 will be modified to read as follows:

The trial lasted for many weeks. During the trial, some concerns were
raised, such as Defendants passing notes, looking at jurors, and having access to

juror information through the juror selection process, known as voir dire. The
Court addressed these concerns without pausing the trial.

Then on January 9, 2018 an event occurred which caused the trial to briefly pause. In the
presence of at least some of the rest of the jurors and alternates, you may have expressed
concern that persons, perhaps the defendants’ family members, might be taking pictures of
the jurors as they passed through the vestibule at the entrance to the courtroom and the jury
room, We understand you may have thought this was a significant event and may have
said something to the effect of “this is really serious” to your fellow jurors. A few minutes
later, you were interviewed by court staff about that event. You were later excused from
further service on the jury. Today I have some questions about January 9, 2018.

The lawyers I introduced are not here to ask you questions—only the Court will do that—
but they are here to represent the interests of their clients and to propose follow-up
questions that the Court may or may not ask you in its discretion.

Question 4. Do you remember this event?

No modifications are proposed by the parties.

 

 
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 5 of 18

Question 5. Do you recall making statements indicating your belief or concern that
persons might be taking pictures of jurors?

No modifications are proposed by the parties.

Question 6. Please tell us what you remember seeing and saying that day.

No modifications are proposed by the parties.

Question 7, Did you participate in discussion among the jurors about the possibility of
picture-taking? Do you remember what was said by you and by others? Please tell us
what you do remember about those discussions.

The government believes that the second sentence in Question 7 is unnecessary as “during
the upcoming hearing, the Court will hear directly from the other jurors regarding what they may
have seen, heard, and said regarding the observation by Juror No. 4 of possible picture-taking.”
(Gov’t. Resp. at 1.) Given this, they believe it is “unnecessary to elicit hearsay testimony from an
unreliable witness.” (/d.) They would, therefore, substitute the second sentence of Question 7 for
one that asks whether Juror 4 “t[old] other jurors about [his] belief or concern that persons might
be taking pictures of jurors.” (Jd) The Court declines to adopt the Government’s modification.

Given the significant time that has elapsed since the events underlying this hearing, the
Court believes that Juror No. 4’s testimony may be valuable even if it lacks traditional indicia of
reliability. It appears that this event was far more significant for Juror No. 4 than the remainder
of the jury, and he may therefore have a more robust recollection of the events of that day. Because
Juror No. 4 will be the first to testify, any recollection he does have regarding what was said by
other jurors can also be verified by those jurors. Further, if those jurors testify contrary to Juror

No. 4’s recollection, Juror No. 4’s testimony regarding what he heard them say can be discounted

in the ultimate Remmer analysis.

 
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 .Page 6 of 18

Having declined to modify the question as written, the Court also declines to supplement
it with the Government’s proposed modification as it covers the same ground as Question 6, given
Juror No. 4 was excused on January 9th.

i. Proposed Additional Questions For The Juror No. 4 Who Was Excused on January
9, 2018

The Court construes Defendants’ briefing as raising seven Proposed Additional Questions for
Juror No. 4. Because Defendants do not put forward specific language for these questions, the
Court will rule more generally on the types of inquiry sought by Defendants.

Defendants’ Proposed Additional Question 1.

Defendants’ first addition, framed as a corollary to the Court’s Question 2, is that “Juror
No. 4 should be asked whether he has discussed his service as a juror in this case with anyone
(including other jurors) since the trial.” (Def. Resp. at 2.) The Court declines to ask this line of
questions of Juror No. 4 given the juror protection interests enshrined in Federal Rule of Evidence
606. See Tanner v. United States, 483 U.S. 107, 124-25 (1987). Admittedly, requiring the former
jurors to appear at this hearing has already intruded upon these interests, but the Court will not
further vitiate the protection of Rule 606 to identify witnesses who, at best, can provide second-
hand and incomplete knowledge of the relevant issues. On balance, the Court finds that the
attenuated nature of potential testimony available from these persons (if they exist), does not justify
further intrusion into the juror’s private conversations and affairs than already necessary. Jd; see
also Fed. R. Evid, 611(a)(3) (requiring courts to control questioning to “protect witnesses from
harassment or undue embarrassment”). Given that this questioning contravenes the purpose of
Federal Rules 606 and 611, the Court will not ask questions aimed at identifying persons with

whom the jurors communicated following the trial.

 
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 7 of 18

Defendants’ Proposed Additional Question 2.
Defendants also pose six additional types of questions numbered 1-6. (See Def. Resp. at

4-5.) Given the Court’s construction of their point with respect to the Court’s Question 2 as an
additional question, those six additional questions are addressed here as Defendants’ Proposed
Additional Question 2-7. Defendants’ Proposed Additional Question 2 seeks to ask Juror No. 4
“in detail about precisely what he saw that caused him to believe photos were being taken, and
who he believed was involved.” (Def. Resp. at 4.) The Court concludes this more precise inquiry
will have little utility; what is most important is what the other jurors heard Juror No. 4 say. As
he did not ultimately deliberate in the case, his greatest significance is as an influence on others.
To the extent this line of questioning is salient, any more detailed interrogation of Juror No. 4
would be better accomplished through follow-up questions under the structure outlined in the
Court’s previous orders. (See ECF No. 973 at 8.) Defendants are free to pose these questions
when the Court solicits follow-ups, and the Court may or may not ask them.

Defendants’ Proposed Additional Question 3.
. Like Defendants’ Proposed Additional Question 2, the Court finds that Defendants’
Proposed Additional Question 3, which requests more precise follow up on “exactly what [Juror
No. 4] told other jurors, which jurors he told, and which jurors were present when he spoke about
the incident,” (/d.), is better reserved for follow-up questioning of Juror No. 4, and for direct
questioning of those who heard him and then continued to serve as jurors
Defendants’ Proposed Additional Question 4.

Defendants’ Proposed Additional Question 4 seeks to ask whether prior concerns raised

by the jury, and now incorporated into Question 3, affected Juror No. 4’s view of January 9, 2018.

The Court believes that asking this question will confuse the scope of the present inquiry. These
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 8 of 18

separate concerns were flagged for the Court of Appeals and their remand evidenced a desire for
this Court to focus solely on the photo-taking alleged by Juror No. 4. See United States v. Johnson,
954 F.3d 174, 183 (4th Cir. 2020) (Motz. J., dissenting) (noting agreement amongst the court that
the incidents prior to January 9 did not “trigger[] a presumption of prejudice under Remmer”).
Asking Juror No. 4 about those prior incidents, even if limited to the context of the events of
January 9, 2018, risks unduly conflating the events and frustrating the Remmer inquiry. The court
feels this risk is unnecessary given that the language added to Question 3 flags these other events
as necessary context for Juror No. 4’s testimony with respect to the events of January 9, 2018.
Defendants’ Proposed Additional Question 5.

Defendants’ Proposed Additional Question 5 seeks to ask Juror No. 4 “whether any of the
other jurors expressed concern about the possibility that jurors were being photographed, and if
so, which other jurors did so.” (Def. Resp. at 4.) This inquiry is relevant and is incorporated in
part into the question added in response to Defendants’ Proposed Additional Question 6 (which
will now be asked between Question 6 and Question 7). Defendants’ Proposed Additional
Question 5 also seeks to inquire whether “the jurors discussed the prior incidents in which jurors
expressed concern to the Court about the Defendants passing notes and looking at the jurors.” (/d.)
Here again, while follow up regarding the jurors’ discussions may be permitted, the Court will not
permit follow-up that explicitly prompts Juror No. 4 regarding whether “the jurors discussed the
prior incidents in which jurors expressed concern to the Court” for the same reasons outlined with
respect to Defendants’ Proposed Additional Question 4.

Defendants’ Proposed Additional Question 6.
Defendants’ Proposed Additional Question 6 seeks to ask Juror No. 4 about “the jury’s

decision to report the incident to the Court; i.¢., why they decided to report it, and what they hoped

 
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 9 of 18

the Court would do about it.” (Def. Resp. at 4.) The Court agrees with Defendants that this is an
important inquiry. However, as a preliminary matter it will be important to clarify the record on
what prompted the jury to come forward in the first instance. The potential picture-taking was
initially reported to the Court by AUSA Martinez, who stated that “one of the jurors . . . who I
gather was speaking on behalf of the group” had approached the court security officer regarding
potential picture-taking. Jan. 9, 2018 Tr. at 134:12—13. Therefore, the Court will add the following
line of inquiry between Questions 6 and 7, renumbering accordingly:

Do you recall if any other jurors shared your concerns regarding potential picture-

taking? Did anyone, including yourself, suggest these concerns should be reported

to the Court?

Defendants’ Proposed Additional Question 7.

Defendants’ final additional question seeks to ask Juror No. 4 “whether the incident would
have affected his ability to decide the case—had he remained on the jury—based solely on the
evidence presented at trial.” (Def. Resp. at 5.) The Court believes this question is unlikely to
produce helpful testimony. Defendants posit that Juror No. 4’s testimony is the best approximation
of the “hypothetical average jur[or]” that they believe controls the ultimate Remmer inquiry. (See.
id. at 5-6 (quoting United States v. Ianello, 866 F.2d 540, 544 (2d Cir. 1989).) The parties have
disputed this premise (see ECF No. 918 at 5 n.1), but even assuming Defendants are correct as to
the applicability of the “hypothetical average jury” construct, Defendants’ Proposed Additional
Question 7 remains irrelevant.

First and foremost, to the extent applicable, the hypothetical average jury is a legal tool for
the Court to employ in assessing the testimony adduced at a Remmer hearing. Factual testimony
from a single juror who is unlikely to be average (no one juror is), and certainly is not hypothetical,

provides the Court nothing of use in making this assessment. If such a deduction is in order, it will

 
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 10 of 18

be made by the Court from the totality of the information, but without the need for guidance from
any one individual on what that deduction should be,

Additionally, even if Juror No. 4’s perspective on this question were relevant, it would still
be fundamentally distinct from that of the other jurors in this case. Juror No. 4 can only speculate
based on his experience as a juror who believed he was being photographed by the Defendants’
associates. He left the jury immediately after this incident and is in no position to opine on the
subsequent impact on juror impartiality as the trial moved on. In contrast, the remaining jurors’
experience was hearing second-hand that someone may have been taking photographs and later
being informed by the Court that after an investigation, no such photographs were found. They
also continued to serve as jurors. Thus, even setting aside its legal deficiencies, this apples and
oranges comparison is of little utility as a factual matter. Accordingly, the Court will not ask
Defendants’ Proposed Additional Question 7.

Hf, Modifications to the Questions for Former Jurors and Former Alternate Jurors
Other Than Juror No. 4

Question 1. You are Juror No. is that correct?

No modifications are proposed by the parties.
Question 2. Between November 20, 2017, and January 25, 2018, you served as a juror [or as an
alternate juror] in the trial of the United States v. Gerald Johnson, et al., Case No. JKB-16-0363.
I was the judge who presided during that trial. Do you remember your service as a juror in that
case?

The Court will modify Question 2 in the same way as Question | for Juror No. 4, in order

to identify the attorneys present and their affiliations for the former jurors.

10

 
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 11 of 18

Question 3. The trial lasted for many weeks. On January 9, 2018, while the trial was under way,
an event occurred which caused the trial to briefly pause. One of your fellow jurors, in the
presence of at least some of the rest of the jurors and alternates, expressed concern that persons,
perhaps a Defendant's family members, might be taking pictures of the jurors as they passed
through the vestibule at the entrance to the courtroom and the Jury room. A few minutes later you
were interviewed by court staff about that event. A day later, on January 10, 2018, I spoke to the
Jury in the Courtroom and said: “[Ojne or more Jurors had a concern that perhaps someone
outside of the jury room, in the courtroom vestibule, or courtroom hallway had photographed or
otherwise captured the images of jurors. This matter was investigated after that report was
received. The investigation included the examination of a relevant smart phone, camera-type
device in the possession of a relevant individual. That investigation revealed that there were no
images, films, videos of the sort that I have referred to captured on that telephone.” Today, [ have
some questions for you about this matter.

Defendants propose modifications to this question that largely track with the modifications
suggested with respect to the same question being asked to Juror No. 4. The Court’s view on those
modifications is the same as above, see supra at 2~3, and will be incorporated into this Question
3, However, Defendants also object to the “fifth, sixth, and seventh sentences” which reiterate the
curative instruction provided to the jurors on January 10, 2018. (Def. Resp. at 7.)

Defendants’ primary objection is that “the Fourth Circuit held this investigation was
‘substantively deficient’” and the Court should not now “suggest to the jury that a more effective
investigation had been conducted.”! (Jd. at 8 (quoting Johnson, 954 F.3d at 180-81).) However,
the Fourth Circuit also held that what matters in the Remmer inquiry is “the effect on the jurors of
the perceived external contact. A third party’s threat or perceived attempt to take a photograph of
a juror may be no less intimidating to that juror than the actual taking of such a photograph.”
Johnson, 954 F.3d at 181. Similarly, what matters with respect to the Court’s curative instruction

is not the actual investigation, but the “effect on the jurors of the perceived [investigation].” Jd.

Just as a “perceived attempt to take a photograph” can intimidate a juror, so too can a perception

 

1 Defendants also note that “highlighting the investigation, while ignoring other, crucially significant, circumstances,
would imperil the Court’s ability to assess the ‘entire picture’ surrounding the Photo Incident.” (Def. Resp. at 9.) The
Court believes that the modifications it has adopted to both versions of Question 3 resolve any concern that it is
presenting an incomplete view of the relevant circumstances.

11

 
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 12 of 18

that an investigation uncovered no such photographs permit a juror to put this initial incident out
of their mind. Jd. Put simply, the Remmer hearing is not just about facts, but about the jury’s
perception of those facts.

The jurors were not privy to the alleged deficiencies in the investigation that Defendants
raise. Rather, they only received the Court’s instruction on the morning of January 10, 2018; that
instruction is reproduced, verbatim, in Question 3. The jurors were certainly free to infer from
that instruction a robust or meager investigation, and that inference is what is key here. The best
way to ascertain that inference is to provide the jurors with the exact same instruction they received
on January 10, 2018, and then ask them about their reaction. Accordingly, Defendants’ request to
omit certain sentences is declined, and Question 3 will be modified to read:

The trial lasted for many weeks. During the trial, some concerns were
raised, such as Defendants passing notes, looking at jurors, and having access to
juror information through the juror selection process, known as voir dire. The
Court addressed these concerns without pausing the trial.

Then on January 9, 2018 an event occurred which caused the trial to briefly
pause. One of your fellow jurors, in the presence of at least some of the rest of the
jurors and alternates, expressed concern that persons, perhaps a Defendant's family
members, might be taking pictures of the jurors as they passed through the vestibule
at the entrance to the courtroom and the jury room. We understand that juror may
have seen this as a significant event, and may have said something to the effect of
“this is really serious.” A few minutes later you were interviewed by court staff
about that event, A day later, on January 10, 2018, I spoke to the jury in the
Courtroom and said: “[OJne or more jurors had a concern that perhaps someone
outside of the jury room, in the courtroom vestibule, or courtroom hallway had
photographed or otherwise captured the images of jurors. This matter was
investigated after that report was received. The investigation included the
examination of a relevant smart phone, camera-type device in the possession of a
relevant individual. That investigation revealed that there were no images, films,
videos of the sort that I have referred to captured on that telephone.” Today, I have
some questions for you about the events of January 9, 2018. Specifically, I need
your assistance in learning whether the events of that day impacted your ability to
continue to be a fair and impartial juror for the remainder of the trial.

 

2 Although this final sentence was not requested by either party, the Court believes it is necessary to fully contextualize
the purpose of the Remmer hearing for the former jurors. Particularly given the additional language included in this

{2

 
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 13 of 18

The lawyers I introduced are not here to ask you questions—only the Court will do that—
but they are here to represent the interests of their clients and to propose follow-up
questions that the Court may or may not ask you in its discretion.

Question 4. Do you remember this event?

Although the government does not seek to modify this question, they request that the
Court’s prophylactic warning regarding Federal Rule of Evidence 606 be given to the former jurors
here, as well as at Question 8. (Gov’t. Resp. at 2.) The Court agrees that the government’s
proposed “belt-and-suspenders approach” will limit testimony that violates Rule 606 and will
move the current Question 8 to this point in the questioning, renumbering accordingly.

Question 5. Did you see persons taking pictures of the jurors?

Defendants propose a broader version of Question 5 that not only addresses whether a juror
saw people taking pictures, but whether they saw people “engaged in any action that suggested
they were taking pictures of the jurors, intended to take such pictures, or might take such pictures?”
(Def. Resp. at 10.) While the Court agrees that the Court of Appeals’ analysis requires it to go
beyond actual picture taking in assessing the events of January 9, it finds that Defendants’ proposed
phrasing risks giving undue weight to harmless or ambiguous actions—anyone with a smartphone
“might take [] pictures.” (/d.) As such, Defendants’ suggestion is adopted in part and Question 5

will be rephrased to:

Did you see anyone engaged in any action that suggested they were taking pictures
of the jurors?

Question 6. Did you hear any juror make statements indicating his or her belief that persons might
be taking pictures of jurors? If so, what do you remember hearing?

No modifications are proposed by the parties.

 

introduction about other concerning events and the significance of January 9, immediately confirming for the former
jurors the nature of the instant inquiry will be important.

13
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 14 of 18

Question 7. Did you hear or participate in discussion among the jurors about the possibility of
picture-taking? Can you remember what was said?

No modifications are proposed by the parties.

Question 8. As you respond to the next questions, please be careful not to tell us about the jury’s
deliberations on the defendants’ guilt or innocence, or about how you reached your verdict.

Question 8 is a prophylactic explanation to the jury of the line drawn by Federal Rule of
Evidence 606. Defendants suggest modifying Question 8 to more effectively demarcate
permissible and impermissible testimony. Defendants’ suggestion helps clarify the line and will
be adopted in full by the Court. The Court will also provide additional guidance regarding the
definition of “deliberations” to ensure that the juror understands the line that is being drawn by the
instruction. The original Question 8 will also be provided to the jury, as noted above, prior to
Question 4.

Question 9, After any discussion about possible picture taking on January 9 and 10, did you feel
intimidated by anything that had occurred?

Both parties suggest modifications to Question 9. Defendants point out that although a juror
who was intimidated by the events of January 9th would not be impartial, a juror who was not
intimidated may still not be impartial. (Def. Resp. at 12.) This point is well taken. However,
given the myriad phrasings for a lack of impartiality, the Court believes the best way to query a
juror’s impartiality following the alleged photo-taking is by beginning with a series of discrete
initial questions, in this case Questions 9 and 10. Then, if a juror testifies in response to those
questions that he or she was not intimidated, was able to remain impartial and kept an open mind,
there may be little left into which to inquire. Nonetheless, Defendants will be permitted to propose
further inquiries that might reveal any other plausible forms of prejudice arising from the alleged
picture-taking. Given the juror-specific nature of these inquiries, the Court believes they should,

at most, be reserved for possible follow-up questioning.

14

 
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 15 of 18

Similarly, the Government proposes that any juror who answers affirmatively to Question
9 should be asked “whether the curative statement provided by the Court on January 10, 2018 (and
quoted in full in proposed Question 3) assisted him or her in putting the alleged picture-taking
incident behind them.” (Gov’t. Resp. at 2 (citing United States v. Hines, 717 F.3d 1481, 1491 (4th
Cir. 1983).) While again, this point is well taken, the Court believes that anticipating contingent
questions ahead of the juror’s testimony indulges speculation. Given that the parties will be
permitted to propose appropriate follow-up questions at the hearing, deciding now to include those
follow-ups is unnecessary and may place the Court in the position of asking questions that, in the
context of live testimony, are immaterial or counterproductive. Accordingly, Question 9 will
remain unmodified.

Question 10. Were you able to remain an impartial juror, and were you able to keep an open
mind, as the trial continued after that?

Defendants suggest modifying Question 10 to more broadly ask whether a juror was “able
to put the incident out of your mind, or did you continue to think about the incident after it
occurred?” (Def. Resp, at 14.) The Court finds this version of Question 10 far too simple to
effectively assess the effect of the events of January 9, 2018 on the former jurors.

The disparity between the Court and Defendants on Question 10 appears to stem from a
disagreement on the proper scope of the Remmer inquiry. Defendants argue this inquiry is limited
to “whether any reasonable possibility that the jury that convicted Defendants was influenced by
extraneous information.” (/d. at 13.) This influence, in their view, can be de minimis, as “[a] juror
who considered the Photo Incident in arriving at his or her verdict... clearly would not have been
impartial.” (/d.) This standard is plainly incorrect.

In Basham, the Fourth Circuit outlined the factors to be considered by a court in determining

whether the government had rebutted Remmer’s presumption of prejudice. United States v.

15
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 16 of 18

Basham, 561 F.3d 302 (4th Cir. 2009), It explained that “[c]ourts looks at a variety of factors in
determining if this standard has been met, including . . . the strength of the Government’s case.”
id. at 320. If Defendants’ view was correct, consideration of the government’s case would be
inapposite to the Remmer inquiry; no amount of evidence could absolve a juror’s fleeting thought
regarding an extrinsic contact. While the Court does not yet take a view on the precise quantum
of influence that is necessary to violate Defendants’ right to an impartial jury, the position
expressed in the pending motion cannot be squared with plain Fourth Circuit precedent and must
be rejected.

So too must the Court reject Defendants’ proposed Question 10 which asks the simple
binary of whether the juror did or did not continue to think about the events of January 9, 2018
during the trial. While the fact that a juror continued to remember the incident could signal an
effect on that juror’s impartiality, it is far from dispositive on that point. Locking a former juror
into testimony that they indeed remembered the extraneous event as the trial moved on will not
assist the Court in discerning whether there was problematic impact and influence. Therefore, this
unduly reductive question will not provide sufficient information to answer the correctly
articulated Remmer inquiry. For this additional reason, it will not be posed.

Question 11. Do you believe the events of January 9 and January 10, 2018 left you unable to
continue to serve as a fair and impartial juror in the case, or unable to fully consider the evidence
and arguments presented by both sides with an open mind?

No modifications are proposed by the parties.

IV. Proposed Additional Questions for Former Jurors and Former Alternate Jurors
Other Than Juror No. 4

While neither party explicitly proposes additional questions, beyond those already
addressed above, Defendants briefing suggests a few additional questions or follow-up questions.

(See Def. Resp. at 6, 9, 10, 13-14.) The substance of these questions has been addressed in Section

16

 
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 17 of 18

II, and the Court sees no material difference between Juror No. 4 and the rest of the former jurors
that requires a modification of that analysis. As with Defendants’ Proposed Additional Question
6 for Juror No. 4, the following question will be added between Questions 6 and 7, renumbering
accordingly:

Do you recall which jurors raised concerns regarding potential picture-taking? Did
anyone, including yourself, suggest these concerns should be reported to the Court?

In conclusion, the Court acknowledges the briefing by both parties which has assisted in
refining the questions that initially will be posed to the former jurors at the forthcoming Remmer
hearing. These questions will best position the Court to resolve the ultimate Remmer inquiry, and
to respect the limitations on appropriate means to that end set by Federal Rules of Evidence 606
and 611. While the Remmer context creates some conflicts between these means and ends, the
Court believes that, with the parties’ help, it has found an effective balance between the evidentiary
limits and evidentiary burdens posed by this case. That balance is reflected in the list of questions
attached to this Memorandum and Order which reflects the Court’s originally posed Questions, as
modified and supplemented by the Parties’ suggestions.

Last, because the Court has, for the moment, declined to include a number of the Parties’
proposed additional questions, it is helpful to reiterate the structure of the forthcoming Remmer
hearing. The questions, as modified and outlined in this Order will be initially posed to the jurors.
As the Court poses these questions, it will ask any follow-up questions that it deems necessary,
considering (among other things) the various follow-up points raised by the Parties here. Once the
initial questions and the Court’s sua sponte follow-ups are exhausted, the Court will solicit
additional questions from the Parties. Provided a juror has supplied an answer or answers that
reasonably invite further inquiry, then, within that scope, the Parties are free to urge (or re-urge) a
question not contemplated herein, or contemplated and rejected herein. Like the Parties, the Court

17

 

 
Case 1:16-cr-00363-JKB Document 998 Filed 05/06/21 Page 18 of 18

will be listening carefully to the jurors’ answers to the questions framed in this pre-hearing process,
and will be ready to approve and ask follow-ups that it determines will assist it in making the
ultimate determination of whether the government has shown that “all the jurors remained
impartial throughout the case, as guaranteed by the Sixth Amendment.” Johnson, 954 F.3d at 182.

Accordingly, it is ORDERED that the questioning of the former jurors and alternates during
the upcoming Remmer hearing will proceed in accordance with the contents of the two

attachments, and in alignment with the principles and plan set out in this Memorandum.

DATED this G day of May, 2021.

BY THE.COURT:

Qe Kh 22h

James K. Bredar
Chief Judge

18
